 Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 1 of 7 PageID 22




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                                 IN ADMIRALTY

THE COMPLAINT OF KING
MARITIME & EQUIPMENT LLC, as                   Case No: 6:19-cv-00458-PGB-LRH
Owner of the 2015 Yamaha HIN
YAMA4538C515, for exoneration
from or Limitation of Liability

    EMMA ZIULKOWSKI’S UNOPPOSED MOTION TO INTERVENE

      Pursuant to Federal Rule of Civil Procedure 24(a), Emma Ziulkowski

(“Ziulkowski”) moves to intervene in this action as a claimant, as a matter of right,

and in support states:

                            STATEMENT OF FACTS

      This matter arises from a jet ski versus jet ski accident that occurred on June

3, 2018, in Volusia County, Florida. One jet ski was owned and operated by Joshua

Shane Leonard (hereinafter referred to as the “Leonard jet ski”). Emma Ziulkowski

was a passenger on the Leonard jet ski. The other jet ski was owned by King

Maritime & Equipment LLC and was being operated by Eric Thims (hereinafter

referred to as the “King jet ski”). Brittney Lehmann Abel was a passenger on the

King jet ski.

      The King jet ski and the Leonard jet ski collided with one another on June 3,

2018. As a result of the collision, Ziulkowski suffered substantial injuries to her left



                                      Page 1 of 7
Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 2 of 7 PageID 23




leg which required emergency surgery. As a result of the collision, Ziulkowski has

brought a claim against any all responsible parties for the personal injuries that she

sustained. Ziulkowski’s investigation revealed that one of the jet skis was owned by

King Maritime & Equipment LLC (hereinafter referred to as “King Maritime”).

After becoming aware of the ownership, counsel for Ziulkowski requested King

Maritime’s insurance disclosures pursuant to Fla. Stat. 627.4137.

      After making the request for insurance disclosures, Ziulkowski was informed

by King Maritime’s agent that King Maritime no longer owned the jet ski and that

King Maritime would supply a “bill of sale” evidencing the transfer of ownership

from King Maritime to Eric Thims.

      In lieu of the bill of sale Ziulkowski’s counsel received correspondence from

J. Michael Pennekamp stating that he was retained to represent King Maritime. Mr.

Pennekamp informed Ziulkowski’s counsel that he would assist in obtaining the

insurance disclosures that Ziulkowski requested.

      King Maritime filed the instant matter on March 8, 2019, without providing

notice to Ziulkowski’s counsel of the filing. On March 11, 2019, Ziulkowski’s

counsel became aware that King Maritime filed the instant action seeking to limit its

respective liability for any personal injury claim that Ziulkowski (and any other

party) has against King Maritime. It is unequivocal that Ziulkowski has a vested

interest in the outcome of King Maritime’s Petition for Exoneration from or



                                     Page 2 of 7
 Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 3 of 7 PageID 24




Limitation of Liability given the fact that King Maritime owned a jet ski involved in

the June 3, 2018, collision. For these reasons, Ziulkowski requests that this Court

grant an Order permitting Ziulkowski to intervene in this matter.

                             MEMORANDUM OF LAW

A. Ziulkowski is entitled to Intervene as a Matter of Right

      Fed. R. Civ. P. 24 (a), governs intervention of right, which provides in

pertinent part as follows:

             (a) Intervention of Right. Upon timely application anyone
             shall be permitted to intervene in an action: (1) when a
             statute of the United States confers an unconditional right
             to intervene; or (2) when the applicant claims an interest
             relating to the property or transaction which is the subject
             of the action and the applicant is so situated that the
             disposition of the action may as a practical matter impair
             or impede the applicant's ability to protect that interest,
             unless the applicant's interest is adequately represented by
             existing parties.

“In this circuit, a party seeking to intervene under Rule 24(a)(2) must show: (1) that

the intervention application is timely; (2) that an interest exists relating to the

property or transaction which is the subject of the action; (3) that disposition of the

action, as a practical matter, may impede or impair the ability to protect that interest;

and (4) the existing parties to the lawsuit inadequately represent the interests.”

Conservancy of Southwest Fla. v. United States Fish & Wildlife Serv., Case No.

2:10-cv-106-FTM-SPC, June 7, 2010 U.S. Dist. LEXIS 80274, *4-5 (M.D. Fla.

2010) (quoting TIG Specialty Ins. Co. v. Financial Web.com, Inc., 208 F.R.D. 336,

                                      Page 3 of 7
 Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 4 of 7 PageID 25




337 (M.D. Fla. 2002)). “If each of these four requirements are met, the court must

allow the party to intervene in the action.” Conservancy of Southwest Fla., 2010 U.S.

Dist. LEXIS 80274 at *5 (citing TIG Specialty Ins. Co., 208 F.R.D. at 337). Once a

party “establishes all the prerequisites to intervention, the district court has no

discretion to deny the motion.” Purcell v. Bank Atlantic Financial Corp., 85 F.3d

1508, 1512 (11th Cir. 1996).

      i. The Application for Intervention is Timely

      Rule 24 does not specify when a motion to intervene must be brought by.

“‘[T]imeliness is not a word of exactitude or of precisely measurable dimensions.

The requirement of timeliness must have accommodating flexibility toward both the

court and the litigants if it is to be successfully employed to regulate intervention in

the interest of justice.’” Chiles v. Thornburgh, 865 F.2d 1197 at 1213 (11th Cir.

1989) (quoting McDonald v. E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970)).

“Generally Courts consider four factors in making a determination of timeliness: (1)

length of delay in seeking intervention; (2) prejudicial impact of such delay on the

existing parties; (3) prejudice to the intervenor if intervention is denied; and (4) other

factors affecting fairness in an individual case.” Conservancy of Southwest Fla.,

2010 U.S. Dist. LEXIS 80274 at *5-6. Here, Ziulkowski is filing this Motion to

Intervene within one business day of the filing of King Maritime’s Petition for




                                      Page 4 of 7
 Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 5 of 7 PageID 26




Exoneration from or Limitation of Liability. As such, Ziulkowski’s application for

intervention is timely as there was no delay and no prejudicial impact.

      ii. Ziulkowski has an Interest in the Litigation

      “The Supreme Court of the United States has defined ‘interest’ under Rule 24

as a ‘significantly protectable interest.’” TIG Specialty Ins. Co., 208 F.R.D. at 337

(quoting Donaldson v. U.S., 400 U.S. 517, 531 (1971)). “In determining the

sufficiency of the interest, this Circuit requires that the intervenor ‘must be at least

a real party in interest in the transaction which is the subject of the proceeding’ and

‘must have a direct, substantial, legally protectable interest in the proceeding.’” TIG

Specialty Ins. Co., 208 F.R.D. at 337 (quoting World v. Dept of Health &

Rehabilitative Servs., 929 F.2d 591, 594 (11th Cir. 1991)). However, the

Intervenors’ interest does not have to “be of a legal nature identical to that of the

claims asserted in the main action.” World, 929 U.S. at 1214.

      Here, it is clear that Ziulkowski has a direct and substantial interest in this

litigation. The injuries sustained by Ziulkowski in the June 3, 2018, jet ski collision

are substantial and catastrophic in nature and fault apparently remains contested

among the operators of the two jet skis. Accordingly, it is in Ziulkowski’s interest

to identify any and all potential defendants/at-fault parties and to make claims

against same for her personal injuries. Further, depending on discovery it may

certainly come to light that King Maritime is not entitled to a limitation of liability



                                      Page 5 of 7
Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 6 of 7 PageID 27




under 46 U.S.C. 30501 et seq. Without joining Ziulkowski to this action, King

Maritime may erroneously contend it has no liability to Ziulkowski because of the

provisions of 46 U.S.C. 30501.

      iii. Ziulkowski’s Interests are not Adequately Represented
      by the Existing Parties

      In the Eleventh Circuit “[t]he proposed intervenors’ burden to show that their

interests may be inadequately represented is minimal.” Fed. Sav. & Loan Ins. Corp.

v. Falls Chase Special Taxing Dist., 983 F.2d 211, 216 (11th Cir. 1993). “Any doubt

concerning the propriety of allowing intervention should be resolved in favor of the

proposed intervenors because it allows the court to resolve all related disputes in a

single action.” Id. In a case such as this, it is clear that Ziulkowski’s interests are

not represented in any capacity by King Maritime. In fact, it is clear that King

Maritime’s interests are directly contrary to Ziulkowski’s interest. For example,

should it be determined that King Maritime is not entitled to a limitation on an award

of damages, Ziulkowski would be entitled to collect the full amount of any judgment

rendered against King Maritime. Stated differently, King Maritime has a vested

interest in attempting to mitigate the amount of exposure and loss that it is potential

liable for and in doing so will not represent Ziulkowski’s interests in the instant

matter.




                                     Page 6 of 7
Case 6:19-cv-00458-PGB-LRH Document 4 Filed 03/11/19 Page 7 of 7 PageID 28




                                  CONCLUSION

      Given the above arguments, Ziulkowski should be permitted to intervene

under Federal Rule of Civil Procedure 24(a)(2).

                                    Respectfully Submitted,



                                    _________________________________
                                    Brian T. Dunmire, Esquire
                                    Florida Bar No.: 98389
                                    THE ORLANDO LAW GROUP, PL
                                    12301 Lake Underhill Road, Suite 213
                                    Orlando, Florida 32828
                                    Telephone:     407-512-4394
                                    Facsimile:     407-955-4654
                                    E-Mail:bdunmire@theorlandolawgroup.com
                                    Secondary: macosta@theorlandolawgroup.com
                                    Counsel for Emma Ziulkowski

                CERTIFICATION UNDER LOCAL RULE 3.01

        Prior to filing this Motion, counsel for Ziulkowski conferred with counsel for
King Maritime. King Maritime, through its attorney, does not oppose the requested
relief sought in this Motion.


                                    _________________________________
                                    Brian T. Dunmire, Esquire

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 11, 2019, a true and correct copy of the
foregoing was served via e-mail to all parties of record.


                                    _________________________________
                                    Brian T. Dunmire, Esquire

                                     Page 7 of 7
